DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed August 5, 2022, claims 1-16, 31 and 46 are amended and new claims 50-57 are entered. Claims 17-30, 32-45 and 49 were previously cancelled. Claims 1-16, 31, 46-48 and 50-57 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 5, 2022, with respect to specification, drawings and claim objection have been fully considered and are persuasive.  The objection of the specification, drawings and claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed August 5, 2022, with respect to the interpretation of claims under 35 U.S.C 112(f) have been fully considered and are persuasive.  The interpretation of claim limitations “a computer hardware arrangement” in claim 16 and “a display arrangement”, “an EEG arrangement”, and “a computer arrangement” in claim 46 under 35 U.S.C 112(f) has been withdrawn. 
Applicant's arguments, see Remarks, filed August 5, 2022, with respect to the rejection of claims 1-16, 31 and 46-48 under 35 U.S.C 101 have been fully considered but they are not persuasive. In response to applicant’s arguments on p. 25-26 that the amended claims are not directed to an abstract idea but rather directed to a specific and tangible improvement in the art, Examiner respectfully disagrees. The independent claims 1, 16, 31 and 46 recite the limitation “generating the diagnostic data based on the EEG information and using a time-frequency neuro-oscillatory procedure” which constitutes an abstract idea as it can be practically performed in the human mind using mental steps or basic critical thinking. “A time-frequency neuro oscillatory procedure” is interpreted to be procedure that analyzes spectral features of EEG signals in the frequency domain. With respect to the pending claims, for example, an experienced clinician can perform the claimed step of generating data by mentally looking at a display of EEG information and a time frequency neuro-oscillatory procedure and can make a diagnosis based on what the information indicates. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer and the dependent claims inherit and do not remedy the deficiencies of the independent claims. The abstract idea is not integrated into practical application because there is no improvement to a computer or other technology. “The McRO court indicated that it was the incorporation of the particular claimed rules in a computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process” MPEP 2106.05 (a) II. The claims recite a computer that is used as a tool for generating. 
Applicant’s arguments, see Remarks, filed August 5, 2022, with respect to the rejections of claims 1-2, 5-8, 16, 31 and 46-47 under 35 U.S.C 102(a)(2) and the rejection of claims 3-4, 9-15 and 48 under 35 U.S.C 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martinez (“Neural oscillatory deficits in schizophrenia predict behavioral and neurocognitive impairments”; cited by applicant) and Rapp (US 20040243328 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 31, 46-48 and 50-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 16, 31 and 46 recite “using a time frequency neuro-oscillatory procedure by analyzing neurological responses in the EEG information, thereby improving a signal-to-noise ratio”. The specification does not describe how “a time frequency neuro-oscillatory procedure” is used to generate diagnostic data or how it is used to improve a signal-to-noise ratio. The dependent claims inherit and do not remedy the deficiencies of the independent claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 31, 46-48 and 50-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 16, 31 and 46 recite “a time frequency neuro-oscillatory procedure”. A lack of clarity arises as the specification does not provide a standard for ascertaining what the term means which causes the meaning of the claims to be indefinite. The dependent claims inherit and do not remedy the deficiencies of the independent claims. For the purposes of examination, the limitation will be interpreted as a procedure that analyzes spectral features of EEG signals in the frequency domain.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 31, 46-48 and 50-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-16, 31, 46-48 and 50-57 are all within at least one of the four categories.
The independent claim 1 recites:
generating the diagnostic data based on the EEG information and using a time-frequency neuro-oscillatory procedure
The independent claim 16 recites:
generating the diagnostic data based on the EEG information and using a time-frequency neuro-oscillatory procedure
The independent claim 31 recites:
generating the diagnostic data based on the EEG information and using a time-frequency neuro-oscillatory procedure
The independent claim 46 recites:
generating the diagnostic data based on the EEG information and using a time-frequency neuro-oscillatory procedure

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of generating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, an experienced clinician can perform the claimed step of generating data by mentally looking at a display of EEG information and a time frequency neuro-oscillatory procedure and make a diagnosis based on what the information indicates.  Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims 2-15, 47-48 and 50-57, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, the dependent claims recite steps (e.g. generating, segregating, decomposing, determining, initiating, ending, using and obtaining) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-16, 31, 46-48 and 50-57 are not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for providing, receiving, generating, segregating, decomposing, determining, initiating, ending, using and obtaining and using merely invoke a computer as a tool.
The data-gathering step (providing and receiving) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for, generating, segregating, decomposing, determining, initiating, ending, using and obtaining. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide health information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for providing, receiving and generating. The claims do not apply the obtained health information to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a non-transitory computer accessible medium; a computer arrangement; a computer hardware arrangement; a display arrangement; an EEG arrangement; bipolar electrodes.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (para [000192-000194] and Fig. 17) which discloses that the additional elements comprise generic computer components that are configured to perform the generic computer functions (e.g. generating, receiving) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature of record in the application such as:  
Javitt DC. Neurophysiological models for new treatment development in schizophrenia: early sensory approaches. Ann NY Acad Sci 2015; 1344: 92-104; 
Lakatos P et al., An oscillatory hierarchy controlling neuronal excitability and stimulus processing in the auditory cortex. J Neurophysiol 2005; 94(3): 1904-11; and Makeig S et al., A Mining event-related brain dynamics. Trends Cogn Sci 2004; 8(5): 204-10;
Martínez, Antígona, et al. "Neural oscillatory deficits in schizophrenia predict behavioral and neurocognitive impairments." Frontiers in human neuroscience 9 (2015): 371.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-8, 16, 31 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20170035317 A1; previously cited by applicant) in view of Martinez (“Neural oscillatory deficits in schizophrenia predict behavioral and neurocognitive impairments”; cited by applicant).

With respect to Claim 1, Jung discloses a non-transitory computer-accessible medium (see paragraph 0103, “non-transitory computer readable medium”) having stored thereon computer executable instructions (see paragraph 0103, “computer program instructions encoded”) for generating diagnostic data associated with a likelihood of at least one patient developing at least one mental disease (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function like schizophrenia), wherein, when a computer arrangement (see paragraph 0037, “data processing unit”, Fig. 1A #120) executes the instructions the computer arrangement is configured to perform procedures comprising: 
providing at least one visual pattern to the at least one patient (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect); 
receiving electroencephalogram (EEG) information from the at least one patient that is based on the at least one visual pattern (see paragraph 0042, acquire EEG signals from electrodes in contact with head of subject based on the response to the presented visual stimuli); and 
generating the diagnostic data based on the EEG information (see paragraph 0034, diagnosis and detection of disease progression with analysis of EEG data and see paragraph 0043, quantitative assessment produced by process to analyze data) and […].
Jung does not disclose using a time frequency neuro-oscillatory procedure by analyzing neurological responses in the EEG information, thereby improving a signal-to-noise ratio.
	Martinez teaches a time frequency neuro-oscillatory procedure by analyzing neurological responses in the EEG information (see page 4, time frequency analysis of spectral amplitudes of EEG data), thereby improving a signal-to-noise ratio (see page 4 Section electrophysiological recordings and data analysis, produced noise was removed using low pass filters)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung with the teachings of Martinez by adding a step of using a time frequency neuro-oscillatory procedure to generate diagnostic data because it would have resulted in the predictable result of analyzing oscillations in the frequency domain (Martinez: see page 2) to investigate whether spectral oscillations contribute to behavioral and neurocognitive deficits (Martinez: see page 2).

With respect to Claim 2, all limitations of claim 1 apply in which Jung further discloses the computer arrangement is further configured to generate the diagnostic data by utilizing at least one of (i) a stimulus-onset event-related spectral perturbation (ESRP) procedure, (ii) a motion-onset ESRP procedure, or (iii) a steady-state evoked potential (ssVEP) procedure to the EEG information (see paragraph 0045, “analyze mfSSVEP data with respect to a frequency spectrum”).

With respect to Claim 5, all limitations of claim 1 apply in which Jung further discloses the computer arrangement is configured to generate the diagnostic data by decomposing the neurological responses in the EEG information into a plurality of underlying spectral frequencies (see paragraph 0042, the acquired EEG signals are analyzed and processed to extract mfSSEVP data and see paragraph 0045, analyze mfSSVEP data with respect to a frequency spectrum).

With respect to Claim 6, all limitations of claim 5 apply in which Jung further discloses the underlying spectral frequencies correspond to at least one of (i) a predominant event-related spectral perturbation (ESRP) response, (ii) a motion-onset N2m component, or (iii) a steady-state evoked potential (ssVEP) (see paragraph 0045, “analyze mfSSVEP data with respect to a frequency spectrum”).

With respect to Claim 7, all limitations of claim 6 apply in which Jung discloses that the ESRP response is in a first frequency range of about 4Hz to about 7Hz, the motion-onset N2m component is in a second frequency range of about 1Hz to about 4Hz and the ssVEP is at about 8Hz (see Fig. 1F, frequency is at 8Hz range).

With respect to Claim 8, all limitations of claim 1 apply in which the diagnostic data is related to at least one of Alzheimer's disease (see paragraph 0027, diagnosis of degenerative diseases such as Alzheimer’s) or Schizophrenia (see paragraph 0024, “schizophrenia”).

With respect to Claim 16, Jung discloses a system (see paragraph 0035, “EEG based system”, Fig. 1A #100) for generating diagnostic data associated with a likelihood of at least one patient developing at least one mental disease (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function like schizophrenia), comprising: 
a computer hardware arrangement (see paragraph 0037, “data processing unit”, Fig. 1A #120) configured to: 
provide at least one visual pattern to the at least one patient (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect); 
receive electroencephalogram (EEG) information from the at least one patient that is based on the at least one visual pattern (see paragraph 0042, acquire EEG signals from electrodes in contact with head of subject based on the response to the presented visual stimuli); and 
generate the diagnostic data based on the EEG information (see paragraph 0034, diagnosis and detection of disease progression with analysis of EEG data and see paragraph 0043, quantitative assessment produced by process to analyze data) and […].
Jung does not disclose using a time frequency neuro-oscillatory procedure by analyzing neurological responses in the EEG information, thereby improving a signal-to-noise ratio.
	Martinez teaches a time frequency neuro-oscillatory procedure by analyzing neurological responses in the EEG information (see page 4, time frequency analysis of spectral amplitudes of EEG data), thereby improving a signal-to-noise ratio (see page 4 Section electrophysiological recordings and data analysis, produced noise was removed using low pass filters)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung with the teachings of Martinez by adding a step of using a time frequency neuro-oscillatory procedure to generate diagnostic data because it would have resulted in the predictable result of analyzing oscillations in the frequency domain (Martinez: see page 2) to investigate whether spectral oscillations contribute to behavioral and neurocognitive deficits (Martinez: see page 2).

With respect to Claim 31, Jung discloses a method (see paragraph 0042, “method”, Fig. 1B #180) for generating diagnostic data associated with a likelihood of at least one patient developing at least one mental disease (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function like schizophrenia), comprising: 
providing at least one visual pattern to the at least one patient (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect); 
receiving electroencephalogram (EEG) information from the at least one patient that is based on the at least one visual pattern (see paragraph 0042, acquire EEG signals from electrodes in contact with head of subject based on the response to the presented visual stimuli); and 
using a computer hardware arrangement, generating the diagnostic data based on the EEG information (see paragraph 0034, diagnosis and detection of disease progression with analysis of EEG data and see paragraph 0043, quantitative assessment produced by process to analyze data) and […].
Jung does not disclose using a time frequency neuro-oscillatory procedure by analyzing neurological responses in the EEG information, thereby improving a signal-to-noise ratio.
	Martinez teaches a time frequency neuro-oscillatory procedure by analyzing neurological responses in the EEG information (see page 4, time frequency analysis of spectral amplitudes of EEG data), thereby improving a signal-to-noise ratio (see page 4 Section electrophysiological recordings and data analysis, produced noise was removed using low pass filters)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung with the teachings of Martinez by adding a step of using a time frequency neuro-oscillatory procedure to generate diagnostic data because it would have resulted in the predictable result of analyzing oscillations in the frequency domain (Martinez: see page 2) to investigate whether spectral oscillations contribute to behavioral and neurocognitive deficits (Martinez: see page 2).

With respect to Claim 46, Jung discloses a device (see paragraph 0037, “data processing unit implemented as a mobile communication device”) for providing at least one visual stimulation to at least one patient, comprising: 
a display arrangement (see paragraph 0044, “visual display unit”, Fig. 1C #112) configured to provide the at least one visual stimulation to the at least one patient (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect); 
an EEG arrangement configured to generate EEG information based on the at least one visual stimulation provided to the at least one patient (see paragraph 0042, acquire EEG signals from electrodes in contact with head of subject based on the response to the presented visual stimuli); and 
a computer arrangement configured to generate diagnostic data based on the EEG information (see paragraph 0034, diagnosis and detection of disease progression with analysis of EEG data and see paragraph 0043, quantitative assessment produced by process to analyze data) and […].
Jung does not disclose using a time frequency neuro-oscillatory procedure by analyzing neurological responses in the EEG information, thereby improving a signal-to-noise ratio.
	Martinez teaches a time frequency neuro-oscillatory procedure by analyzing neurological responses in the EEG information (see page 4, time frequency analysis of spectral amplitudes of EEG data), thereby improving a signal-to-noise ratio (see page 4 Section electrophysiological recordings and data analysis, produced noise was removed using low pass filters)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung with the teachings of Martinez by adding a step of using a time frequency neuro-oscillatory procedure to generate diagnostic data because it would have resulted in the predictable result of analyzing oscillations in the frequency domain (Martinez: see page 2) to investigate whether spectral oscillations contribute to behavioral and neurocognitive deficits (Martinez: see page 2).

With respect to Claim 47, all limitations of claim 46 apply in which Jung further discloses at least one visual stimulation is at least one pattern (see paragraph 0042, present to a subject a visual stimulus in which the stimulus includes an optical effect).

Claims 3-4, 48, 50, 52, 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Martinez as applied to claims 1, 16, 31, 46 and 47 above, and further in view of Wandell ("Chapter 5: The Retinal Representation," Foundation of Vision, Stanford Univ., March 25, 2016;).

With respect to Claim 3, all limitations of claim 1 apply in which Jung further discloses a frequency spectrum mapped to the regions of the visual stimulus display (see paragraph 0030).
Jung and Martinez do not teach the at least one visual pattern includes at least one of a low spatial frequency (LSF) or a high spatial frequency (HSF) stimulus. 
Wandell teaches a similar visual pattern (see Page 21, Fig. 5.18) that includes at least one of a low spatial frequency (LSF) stimulus (see Page 22 and Fig. 5.19) or a high spatial frequency (HSF) stimulus (see Page 22 and Fig. 5.19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the visual pattern as taught by Jung and Martinez such as a low spatial frequency and high spatial frequency as taught by Wandell because the addition would have resulted in the predictable result of identifying the responses of visual stimuli at two specific frequencies (Wandell, see Page 22).

With respect to Claim 4, all limitations of claim 3 apply in which Jung further discloses segregating responses in the EEG information (see paragraph 0042, processing EEG signals to extract data associated with subject’s EEG signal response to presented visual stimuli).
Jung and Martinez do not teach segregating responses in the EEG information from a subcortical magnocellular and parvocellular visual pathway based on the at least one of the LSF stimulus or the HSF stimulus.
Wandell teaches similar information from a sub subcortical magnocellular and parvocellular visual pathway (see Page 15, Fig. 5.12, “parvocellular and magnocellular layers”) based on the at least one of the LSF stimulus (see Page 22 and Fig. 5.19) or the HSF stimulus (see Page 22 and Fig. 5.19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional processing to the EEG information as disclosed by Jung such as information from magnocellular and parvocellular visual pathway as taught by Wandell because the addition would have resulted in the predictable result of identifying the responses of visual stimuli and different types of information sent to the brain (Wandell, see page 12).

With respect to Claim 48, all limitations of claim 47 apply in which Jung further discloses a frequency spectrum mapped to the regions of the visual stimulus display (see paragraph 0030).
Jung and Martinez do not teach the at least one pattern includes at least one of a low spatial frequency stimulus and a high spatial frequency stimulus or a vertical grating.
Wandell teaches a similar visual pattern (see Page 21, Fig. 5.18) that includes at least one of a low spatial frequency (LSF) stimulus (see Page 22 and Fig. 5.19) and a high spatial frequency (HSF) stimulus (see Page 22 and Fig. 5.19) or a vertical grating (see Page 15, Fig. 5.12, “grating”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the visual pattern as disclosed by Jung such as a low spatial frequency and high spatial frequency as taught by Wandell because the addition would have resulted in the predictable result of identifying the responses of visual stimuli at two specific frequencies (Wandell, see Page 22).

With respect to claim 50, all limitations of claim 1 apply in which Jung and Martinez do not teach
the at least one visual pattern includes a vertical grating configured to segregate responses from the subcortical magnocellular and parvocellular visual pathways.
Wandell teaches a vertical grating (see Page 15, Fig. 5.12, grating) and a sub subcortical magnocellular and parvocellular visual pathway (see Page 15, Fig. 5.12, “parvocellular and magnocellular layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung and Martinez with the teachings of Wandell because it would have resulted in the predictable result of identifying the responses of visual stimuli and different types of information sent to the brain (Wandell: see page 12) ) to investigate behavioral and neurocognitive deficits.

With respect to claim 52, all limitations of claim 16 apply in which Jung and Martinez do not teach
the at least one visual pattern includes a vertical grating configured to segregate responses from the subcortical magnocellular and parvocellular visual pathways.
Wandell teaches a vertical grating (see Page 15, Fig. 5.12, grating) and a sub subcortical magnocellular and parvocellular visual pathway (see Page 15, Fig. 5.12, “parvocellular and magnocellular layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung and Martinez with the teachings of Wandell because it would have resulted in the predictable result of identifying the responses of visual stimuli and different types of information sent to the brain (Wandell: see page 12) ) to investigate behavioral and neurocognitive deficits.

With respect to claim 54, all limitations of claim 31 apply in which Jung and Martinez do not teach
the at least one visual pattern includes a vertical grating configured to segregate responses from the subcortical magnocellular and parvocellular visual pathways.
Wandell teaches a vertical grating (see Page 15, Fig. 5.12, grating) and a sub subcortical magnocellular and parvocellular visual pathway (see Page 15, Fig. 5.12, “parvocellular and magnocellular layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung and Martinez with the teachings of Wandell because it would have resulted in the predictable result of identifying the responses of visual stimuli and different types of information sent to the brain (Wandell: see page 12) ) to investigate behavioral and neurocognitive deficits.

With respect to claim 56, all limitations of claim 46 apply in which Jung and Martinez do not teach
the at least one visual pattern includes a vertical grating configured to segregate responses from the subcortical magnocellular and parvocellular visual pathways.
Wandell teaches a vertical grating (see Page 15, Fig. 5.12, grating) and a sub subcortical magnocellular and parvocellular visual pathway (see Page 15, Fig. 5.12, “parvocellular and magnocellular layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung and Martinez with the teachings of Wandell because it would have resulted in the predictable result of identifying the responses of visual stimuli and different types of information sent to the brain (Wandell: see page 12) to investigate behavioral and neurocognitive deficits.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Martinez as applied to claim 1 above, and further in view of Campbell (US 20130208245 A1).

With respect to Claim 9, all limitations of claim 1 apply in which Jung further discloses diagnostic data for diagnosing cognitive function (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function and see paragraph 0027, diagnosis of degenerative diseases such as Alzheimer’s).
Jung and Martinez do not teach the diagnostic data is an amyloid distribution.
Campbell teaches the diagnostic data is an amyloid distribution (see paragraph 0079, “data of the variation of the structure and density of amyloid beta deposits and locations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features the diagnostic data as disclosed by Jung such as identifying amyloid distribution because the addition would have resulted in the predictable result of diagnosing Alzheimer’s disease (Campbell, see abstract).

With respect to Claim 10, all limitations of claim 1 apply in which Jung further discloses diagnostic data for diagnosing cognitive function (see paragraph 0024, acquiring and processing of data for diagnosing cognitive function and see paragraph 0027, diagnosis of degenerative diseases such as Alzheimer’s).
Jung and Martinez do not each the at least one patient is amyloid negative or amyloid positive.
Campbell teaches the at least one patient is amyloid negative or amyloid positive (see paragraph 0037, “presence of amyloid beta” and see paragraph 0071, Fig. 4, imaging done to visualize presence of amyloid or absence of amyloid on a subject’s retina).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the diagnostic data as disclosed by Jung such as identifying presence or absence of amyloid beta because the addition would have resulted in the predictable result of diagnosing Alzheimer’s disease (Campbell, see abstract).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Martinez as applied to claim 1 above, and further in view of Maddess (US 20100249532 A1; previously cited).

With respect to Claim 11, all limitations of claim 1 apply. Jung discloses a visual pattern (see paragraph 0042, present to a subject visual stimuli in which the stimuli includes an optical effect). 
Jung and Martinez do not teach initiating a motion onset component.
Maddess teaches a similar visual pattern (see paragraph 0158, “sequence of pictures”). and teaches initiating a motion onset component (see paragraph 0157, visual stimulus presented with visual evoked potential) after providing the at least one visual pattern (see paragraph 0158, “sequence of pictures”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such as initiating a motion onset component after a visual stimulus because it would have resulted in the predictable result of identifying responses during movements of a subject’s eye (Maddess, see paragraph 0024). 

With respect to Claim 12, all limitations of claim 11 apply in which Jung and Martinez do not teach the motion onset component is a N2m component.
Maddess teaches the motion onset component is a N2m component (see paragraph 0170, Fig. 21A and Fig. 21B, second peak after stimulus onset can be seen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such as initiating a motion onset component after a visual stimulus because it would have resulted in the predictable result of identifying responses during movements of a subject’s eye (Maddess, see paragraph 0024). 

With respect to Claim 13, all limitations of claim 11 apply in which Jung and Martinez do not teach ending the motion onset component.
Maddess teaches ending (see paragraph 0164, “8 test segments of 30 second duration”) the motion onset component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such as ending a motion onset component after a visual stimulus because it would have resulted in the predictable result of detecting changes in the responses of a subject’s eye for a given time point (Maddess, see paragraph 0024). 

With respect to Claim 14, all limitations of claim 13 apply in which Jung and Martinez do not teach initiating a stimulus counterphase reversal.
Maddess teaches initiating a stimulus counterphase reversal (see paragraph 0138, “contrast reversing method”) after ending the motion onset component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such as initiating a stimulus counterphase reversal because it would have resulted in the predictable result of identifying visual sensitivity due to rapid changes in stimuli (Maddess, see paragraph 0137).

With respect to Claim 15, all limitations of claim 13 apply in which Jung and Martinez do not teach ending a stimulus counterphase reversal.
Maddess teaches ending a stimulus counterphase reversal (see paragraph 0138, “stimuli rapidly appear and then disappear in less than about 200ms”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional features to the computer arrangement as disclosed by Jung such as ending a stimulus counterphase reversal because it would have resulted in the predictable result of identifying visual sensitivity due to rapid changes in stimuli (Maddess, see paragraph 0137).


Claims 51, 53, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Martinez as applied to claims 1, 16, 31 and 46 above, and further in view of Rapp (US 20040243328 A1).

With respect to claim 51, all limitations of claim 1 apply in which Jung and Martinez do not teach the EEG information is obtained using bipolar electrodes on left and right outer canthi.
	Rapp teaches the EEG information is obtained using bipolar electrodes on left and right outer canthi (see paragraph 0243, EEG recordings obtained from electrodes placed near the outer canthi of each eye were the recordings were bipolar)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung and Martinez with the teachings of Rapp because it would have resulted in the predictable result of measuring EEG signals from electrodes placed on both sides of the eye (Rapp: see paragraph 0243) to compare two sides.

With respect to claim 53, all limitations of claim 16 apply in which Jung and Martinez do not teach the EEG information is obtained using bipolar electrodes on left and right outer canthi.
	Rapp teaches the EEG information is obtained using bipolar electrodes on left and right outer canthi (see paragraph 0243, EEG recordings obtained from electrodes placed near the outer canthi of each eye were the recordings were bipolar)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung and Martinez with the teachings of Rapp because it would have resulted in the predictable result of measuring EEG signals from electrodes placed on both sides of the eye (Rapp: see paragraph 0243) to compare two sides.

With respect to claim 55, all limitations of claim 31 apply in which Jung and Martinez do not teach the EEG information is obtained using bipolar electrodes on left and right outer canthi.
	Rapp teaches the EEG information is obtained using bipolar electrodes on left and right outer canthi (see paragraph 0243, EEG recordings obtained from electrodes placed near the outer canthi of each eye were the recordings were bipolar)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung and Martinez with the teachings of Rapp because it would have resulted in the predictable result of measuring EEG signals from electrodes placed on both sides of the eye (Rapp: see paragraph 0243) to compare two sides.

With respect to claim 57, all limitations of claim 46 apply in which Jung and Martinez do not teach the EEG information is obtained using bipolar electrodes on left and right outer canthi.
	Rapp teaches the EEG information is obtained using bipolar electrodes on left and right outer canthi (see paragraph 0243, EEG recordings obtained from electrodes placed near the outer canthi of each eye were the recordings were bipolar)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jung and Martinez with the teachings of Rapp because it would have resulted in the predictable result of measuring EEG signals from electrodes placed on both sides of the eye (Rapp: see paragraph 0243) to compare two sides.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791